675 S.E.2d 35 (2009)
HENSLEY
v.
NATIONAL FREIGHT, et al.
No. 536A08.
Supreme Court of North Carolina.
March 16, 2009.
Tricia Morvan Derr, Charlotte, for TDY Industries.
*36 Dennis L. Guthrie, John H. Hasty, Justin N. Davis, Charlotte, Gilbert Deitch, Atlanta, GA, for Hensley.
Kevin L. Chignell, Katheryn S. Lehman, Raleigh, for National Freight, et al.
The following order has been entered on the motion filed on the 12th day of March 2009 by Defendant (TDY Industries) for Leave to File Reply Brief:
"Motion Allowed. By order of the Court in conference this the 16th day of March 2009."